                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

DONNIE JENNINGS                                                         PLAINTIFF

v.                         CASE NO. 5:18-CV-00205 BSM

DUSTY DODSON, et al.                                                  DEFENDANTS

                                     ORDER

      After careful review of the record, United States Magistrate Judge Beth Deere’s

partial recommended disposition [Doc. No. 18] is adopted, and the Doe defendants are

dismissed without prejudice.

      IT IS SO ORDERED this 15th day of February 2019.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
